Citation Nr: 0113727	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-07 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for Meniere's disease, 
and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
August 1974.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which determined that new and material evidence had 
not been submitted to reopen a claim for service connection 
for Meniere's disease.  

In an August 2000 statement, the veteran appeared to seek an 
increased rating for his service-connected hearing loss and 
tinnitus.  By a November 2000 rating decision, the RO denied 
an increased rating for hearing loss.  However, the RO has 
not issued a rating decision concerning an increased rating 
for tinnitus.  Since this matter has not been developed or 
certified for appeal, and inasmuch as it is not inextricably 
intertwined with the issue now before the Board on appeal, 
the claim for an increased rating for tinnitus is referred to 
the RO for initial consideration.


FINDINGS OF FACT

1.  In an unappealed decision of December 1997, the RO denied 
service connection for positional disequilibrium (later 
claimed as Meniere's disease). 

2.  Evidence submitted since the December 1997 RO decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
Meniere's disease. 

3.  The veteran's current Meniere's disease began many years 
after his active duty, and was not caused by any incident of 
service; the Meniere's disease was not caused or worsened by 
service-connected hearing loss or tinnitus.



CONCLUSIONS OF LAW

1.  The December 1997 RO decision that denied service 
connection for positional disequilibrium (later claimed as 
Meniere's disease) is final.  38 U.S.C.A. 
§ 7105(b)(1), (d)(3) (West 1991); 38 C.F.R. § 3.160(d), 
20.200, 20.302(a) (2000). 

2.  Evidence received since the December 1997 RO decision 
that denied service connection for positional equilibrium 
(later claimed as Meniere's disease) is new and material, and 
that claim is reopened. 38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2000). 

3.  Meniere's disease was not incurred in or aggravated by 
service, nor is Meniere's disease proximately due to or the 
result of service-connected hearing loss or tinnitus.  
38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect that at a June 1966 
enlistment examination, the veteran reported having had a 
simple ear infection at age 12.  He denied any other medical 
history relating to mumps, dizziness, fainting spells or ear 
trouble.  Examination of the ears was normal, as were the 
veteran's audiometer test results.  At a November 1970 
reenlistment examination, the veteran's ears were normal.  
Whispered voice was 15/15 bilaterally.  A March 1973 hearing 
test revealed mild sensorineural hearing loss on the right 
and moderate to severe hearing loss on the left.  During a 
November 1973 reenlistment examination, the veteran's ears 
were normal, and whispered hearing was 15/15 bilaterally.  
During a July 1974 discharge examination the veteran's ears 
and ear drums were normal, although hearing loss was revealed 
on audiometer tests.

In May 1977, the veteran filed a claim for service connection 
for hearing loss.  

A June 1977 VA audio examination revealed mild to moderate 
bilateral hearing loss above 2000 Hz.  Examination of both 
ears showed the canals to be normal.  The tympanic membrane 
was intact and normal.  There was no discharge in the canals.  
The veteran was diagnosed as having a normal tympanic 
membrane and ear canals.  

By an August 1977 rating decision, the RO granted service 
connection bilateral high frequency hearing loss and assigned 
a noncompensable rating.

In September 1989, the veteran filed a claim for an increased 
rating for hearing loss.

A November 1989 VA audio examination revealed mild to 
moderately severe sensorineural hearing loss in the right ear 
and moderate to severe sensorineural hearing loss in the left 
ear. 

By a November 1989 rating decision, the RO confirmed the 
noncompensable rating for bilateral hearing loss.  

In February 1994, the veteran filed a claim for an increased 
rating for hearing loss.  He attached to his claim the report 
of a September 1991 private audio examination, which 
apparently revealed bilateral hearing loss.  

During an April 1994 VA audio examination, the veteran 
reported that he had a history of noise exposure in the 
military, including generator/motor noise and other noises 
that had been present on a destroyer.  He stated that 
following discharge, he had worked in a paper mill for 19 
years, during which time he wore hearing protection.  The 
veteran complained of having tinnitus.  Audiologic tests 
revealed high frequency hearing loss bilaterally.

By an August 1994 rating decision, the RO confirmed the 
noncompensable rating for bilateral hearing loss.  The 
veteran appealed this decision and in September 1996, the 
Board denied a compensable rating for bilateral hearing loss.  
The veteran appealed this decision, and in October 1997, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") affirmed the Board's 
decision.

In a September 1996 written statement, the veteran indicated 
that surgery had been performed on his left ear in 1995.  

In an August 1997 written statement, the veteran asserted 
that he experienced dizziness, as well as ringing in his 
ears.

The veteran underwent a VA audio examination in November 
1997.  He reported having had a history of dizziness and 
inner ear problems and said that he had received steroid 
injections in the "oval window" to help this problem.  The 
results of a recent private ENG were apparently abnormal, 
showing significant left-sided weakness.  The veteran was 
found to have bilateral sensorineural hearing loss and fair 
word recognition ability.  It was recommended that he 
continue to wear hearing aids and hearing protection when in 
the presence of excessive noise.

The veteran also underwent a VA ear disease examination in 
November 1997.  He recounted his history of noise exposure in 
service and the resultant hearing loss.  He also reported 
that in 1996, he underwent a transcanal left ear operation by 
a private physician as an outpatient for his complaints of 
dizziness.  The veteran had no external scars from this 
procedure, and it sounded to the examiner that this had been 
no more than a myringotomy.  The veteran denied ever having 
otorrhea or otalgia.  He reported experiencing intermittent 
disequilibrium, described as a spinning vertigo with 
occasional nausea, although the veteran said he never threw 
up or lost consciousness.  Examination of the auricle, 
external canal, tympanic membrane, tympanum, mastoid was 
normal.  There was no condition secondary to ear disease 
found other than noise-induced bilateral hearing loss.  
Positional and hallpike maneuvers were performed by the 
examiner, none of which elicited any nystagmus or statements 
of vertigo.  Audiologic evaluation found binaural, especially 
high frequency sensorineural hearing loss.  The veteran was 
diagnosed as having moderate, bilateral sensorineural hearing 
loss, bilateral tinnitus secondary to hearing loss, and 
positional disequilibrium, which was deemed to be unrelated 
to ear disease by examination.  

By a December 1997 rating decision, the RO granted service 
connection for tinnitus and assigned a 10 percent rating.  By 
the same rating decision, the RO also increased the rating 
for bilateral hearing loss to 20 percent.  Finally, the RO 
also denied service connection for positional disequilibrium.  
The basis of this denial was that there was no evidence that 
this condition was secondary to the veteran's hearing loss or 
tinnitus, nor was there any evidence of this disability 
arising during the veteran's military service.  The veteran 
was advised of this rating decision in a letter dated on 
December 3, 1997, and he did not appeal.

Prior to this rating decision, in November 1997, private 
medical records were associated with the claims file.  These 
records reflect, in pertinent part, that during a November 
1995 outpatient examination, the veteran reported having 
sudden hearing loss in the left ear with associated vertigo.  
Following the examination, the impression was sensorineural 
hearing loss.  These records also include the report of a 
January 1996 exploratory tympanotomy with closure of oval and 
round windows, with repair of round window fistula with 
dexamethasone perfusion.  It was noted that following his 
sudden hearing loss with associated vertigo in November 1995, 
the veteran was treated aggressively with medication and a 
low sodium diet, and his hearing returned.  Since that time, 
he had experienced significant fluctuation in his hearing, 
along with chronic disequilibrium.  An ENG apparently 
revealed a reduced vestibular response on the left as well as 
audiometric documentation of fluctuating hearing loss on the 
left.  Following the operation, the diagnosis was left 
sensorineural hearing loss fluctuation with vertigo, probable 
round window fistula.  

These records also include a December 1995 ENG, which 
revealed direction changing positional nystagmus with left 
weakness.  During an April 1996 outpatient visit, the veteran 
reported having occasional light-headedness.  These records 
also reflect that in June 1997, the veteran reported having 
spells of positional vertigo lasting seconds at a time with 
subsequent nausea which would last for up to an hour.  The 
positional vertigo prevented him from looking up and climbing 
ladders.  It does not appear that these records were 
considered by the RO in its December 1997 rating decision.  

In a May 1999 written statement, the veteran asserted that he 
was having more frequent bouts of dizziness, causing him to 
feel as if he were staggering.  The veteran attached to his 
statement an employment record reflecting the results of 
numerous audiograms conducted between 1984 and 1999.  

The veteran underwent a VA audiology examination in June 
1999.  He again reported having a history of dizziness and 
inner ear problems, and said that he had received steroid 
injection in the oval window to help this problem.  Following 
the audiology examination, the veteran was found to have mild 
to severe/profound sensorineural hearing loss bilaterally, 
with poor word recognition ability. 

The veteran also underwent a VA ear disease examination in 
July 1999.  He reported that three to four years before, he 
had had a vertiginous episode which began when he leaned over 
and then straightened out.  He became nauseated and felt as 
if he were falling.  He vomited, laid down, and then 
recovered in a few hours.  He stated that he sought 
evaluation by a private ear, nose and throat specialist, who 
carried out an exploratory tympanotomy in the left ear to 
rule out a perilymph fistula, which was not found.  The 
veteran said that this procedure did not improve his episodes 
of vertigo.  He said that the episodes were not usually 
precipitated by being in any certain position, but that they 
were associated with a "full heavy feeling" in both ears.  

Examination of the external ears, ear canals, tympanic 
membrane, tympanum, and mastoids was normal bilaterally.  
There was no infection ear disease present.  The examiner 
noted that it was there was likely inner disease present, 
probably endolymphatic hydrops (Meniere's disease), and it 
was felt that the association of the sensorineural hearing 
loss in the right ear associated with episodes of dizziness 
and aural fullness was, in this case, "diagnostic."  The 
veteran was diagnosed as having Meniere's disease of the 
right ear, bilateral sensorineural hearing loss, and 
bilateral tinnitus.  An ENG was scheduled in the expectation 
that this would add to the surety of the diagnosis of 
Meniere's disease.  

The veteran underwent a VA ENG in July 1999, which revealed 
significant left canal paresis and insignificant directional 
preponderant.  Fixation suppression was noted, as was 
unilateral weakness, suggesting peripheral indications.

In August 1999, additional private medical records were 
associated with the claims file, many of which are 
duplicative of those received in October 1996.  These records 
also include the report of a November 1995 MRI of the brain, 
which was negative.  

In an August 1999 written statement, the veteran reported 
having continued symptoms of dizziness and fullness of the 
ears (predominantly on the left).  He said that following his 
July 1999 examination, the VA physician told him that he 
believed the problem was Meniere's disease.  He also asserted 
that he had been treated by a private physician whose tests 
also indicated Meniere's disease.  

By rating decisions in December 1999 and January 2000, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim for service connection for 
Meniere's disease, previously claimed as positional 
disequilibrium.

In February 2000, the veteran submitted a written statement, 
in which he asserted that his Meniere's disease was secondary 
to his service connected bilateral hearing loss and tinnitus.  
The veteran attached copies of several Internet website 
pages, which included discussions of Meniere's disease.  
Several of these pages noted that the exact cause of 
Meniere's disease is considered unknown, and that it may be 
related to middle ear infections (otitis media), syphilis, 
head injury, recent viral illness, respiratory infection, 
stress, fatigue, use of prescription or nonprescription drugs 
including aspirin, and a history of allergies, smoking, and 
alcohol use.  In his statement, the veteran argued that 
because the exact cause of Meniere's disease is unknown, 
reasonable doubt should be applied in his favor as to whether 
there is a relationship between his service-connected hearing 
disability and his Meniere's disease.  

In his April 2000 substantive appeal, the veteran essentially 
reasserted his claim that his Meniere's disease was secondary 
to his service-connected hearing loss.  

In an April 2000 letter, Mark R. Gacek, M.D., wrote that the 
veteran had what appeared to be bilateral endolymphatic 
hydrops, and that he had developed progressive flat right 
sensorineural hearing loss and high frequency left sensory 
loss.  According to Dr. Gacek, it appeared as though the 
veteran's vertigo, as well as his hearing loss, were related 
to the Meniere's disease.  

In a July 2000 statement, the veteran essentially reasserted 
that his Meniere's disease was secondary to bilateral hearing 
loss and tinnitus.  He attached to his statement another copy 
of Dr. Gacek's April 2000 letter, as well as a copy of an 
abstract apparently written by Dr. Gacek, in which it was 
concluded that morphologic changes in the temporal bones of 
patients with Meniere's disease, as well as clinical 
observations in patients with recurrent vestibulopathy, 
support the concept that the pathologic mechanism responsible 
for auditory and vestibular symptoms in Meniere's disease may 
be reactivation of a latent viral vestibular ganglionitis.   

In an August 2000 statement, the veteran asserted that in 
April and May of 2000, he underwent audiograms at his place 
of employment, during which time he was experiencing very 
severe "fullness" of the ears, which was apparently a 
manifestation of his Meniere's disease.  He was treated by 
Dr. Gacek and his symptoms improved.  However, the veteran 
underwent additional audiograms in June 2000 and August 2000, 
the results of which he felt showed that the Meniere's 
disease and bilateral hearing loss were related.  The veteran 
stated that whenever he had a severe case of Meniere's 
disease, his hearing never seemed to return to its previous 
level.  He attached to his statement an employment record 
reflecting that he underwent audiograms between November 1984 
and August 2000.  This document indicates that the veteran 
did undergo a series of audiograms between April and August 
of 2000. 

In September 2000, the veteran underwent a VA audiology 
examination, after which he was found to have mild to 
severe/profound bilateral sensorineural hearing loss with 
fair to poor word recognition ability.  

In September 2000, the veteran underwent a VA ear diseases 
examination.  The examiner first noted that the claims file 
was available, and then proceeded to summarize the veteran's 
treatment and audiology test history, his submissions of 
Internet website pages, and Dr. Gacek's letter.  The examiner 
noted that none of the website pages submitted by the veteran 
actually included prior noise-induced hearing loss as a 
likely cause for Meniere's disease.  The examiner also noted 
that the abstract apparently written by Dr. Gacek did not 
actually suggest that noise-induced hearing loss in any way 
led to or connected with Meniere's disease.  The examiner 
noted that the veteran's clinical course exemplified the 
sporadic nature of Meniere's disease and that his symptoms 
fit "the picture very nicely."  Following the examination, 
the VA examiner diagnosed the veteran as having bilateral 
Meniere's disease, noise-induced hearing loss, and tinnitus.  
Concerning the tinnitus, the examiner noted that this could 
be attributable to the veteran's noise-induced hearing loss 
and could also be a factor in his Meniere's disease. 

The examiner also wrote that the veteran's case of Meniere's 
disease was considered primary, rather than secondary.  
According to the examiner, there were very few conditions, 
such as previous mumps, known to lead to secondary Meniere's 
disease.  The veteran had no such history and as such, the 
cause for his Meniere's disease remained, according to the 
examiner, unknown (as it apparently was for most patients).  
The examiner also included the following language in the 
report:  "I unequivocally feel that this case of Meniere's 
is neither due to, nor proximately the result of, this 
veteran's service-connected hearing disability, which 
includes noise-induce hearing loss and tinnitus."

In a November 2000 supplemental statement of the case, the RO 
continued to deny service connection for Meniere's disease.  

In a November 2000 written statement, the veteran pointed out 
that the VA examiner, in the September 2000 report, had 
appeared to relate his service-connected tinnitus to his 
diagnosed Meniere's disease.  He also questioned why the VA 
examiner's opinion concerning etiology had been considered 
more probative than that of Dr. Gacek.  

II.  Analysis

Establishing direct service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. §§  3.303, 3.304 
(2000); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). 

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310(a) (2000).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2000); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).  When aggravation of a 
nonservice-connected condition is the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (2000).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority. Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an NOD is not filed within that time. 38 
U.S.C.A. 
§ 7105(b) and (c) (West 1991); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2000). 

By letter dated December 3, 1997, the RO notified the veteran 
that service connection for positional disequilibrium (later 
claimed as Meniere's disease) was denied.  He was also 
advised of his appellate rights.  As he did not appeal, that 
decision became final. 38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.160(d), 20.200, 20.302 (2000). 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence. 38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2000); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363. 

At the time of the final December 1997 RO decision, the 
evidence of record did not establish that the veteran's 
positional disequilibrium (later claimed as Meniere's 
disease), was related to any in-service disease or injury, or 
was secondary to any service-connected hearing loss or 
tinnitus.  Any "new" evidence would have to bear directly 
and substantially upon this matter and be so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The evidence received subsequent to the December 
1997 rating decision is presumed credible for the purposes of 
reopening the veteran's claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995). 

Subsequent to the final December 1997 rating decision, the 
veteran submitted, in part, the April 2000 letter from Dr. 
Gacek, who appeared to relate the veteran's diagnosed 
Meniere's disease with his service-connected hearing loss.  
This evidence is clearly new, and it bears directly and 
substantially on the specific issue under consideration.  
This is evidence which is neither cumulative nor redundant 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. § 3.156 
(2000).  Thus, the Board finds that Dr. Gacek's letter 
constitutes new and material evidence and the veteran's claim 
for service connection for Meniere's disease is reopened.

Through the numerous rating decisions and statements of the 
case the veteran has received since he first filed his claim 
for service connection for "dizziness" in August 1997, he 
has been well informed of the criteria necessary to establish 
entitlement to service connection.  The veteran has submitted 
numerous written statements, Internet website pages, and 
private medical records, and the record reveals no failure to 
obtain any requested evidence.  Nothing of record indicates 
the existence of additional evidence that VA must either 
obtain or inform the veteran to submit.  The numerous VA 
audiology tests and ear disease examination reports (as well 
as the submitted medical opinions and outpatient records) are 
fully sufficient to evaluate the veteran's claim for service 
connection.  VA has no outstanding duties of notice or 
assistance in obtaining evidence to preclude reaching a 
decision in this appeal.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).    

In his April 2000 letter, Dr. Gacek wrote that the veteran's 
vertigo and hearing loss were related to the diagnosed 
Meniere's disease.  Dr. Gacek did not provide any reasons or 
bases for this conclusion, and the abstract which he 
apparently wrote (submitted by the veteran in July 2000) does 
not contain any similar conclusions about a possible 
relationship between noise-induced hearing loss and Meniere's 
disease.  Rather, the abstract discusses the possible 
relationship between the symptoms of Meniere's disease and 
reactivation of a latent viral component.  There is certainly 
no evidence that Dr. Gacek has had the benefit of reviewing 
the veteran's claims file, including all of his VA audiology 
tests and ear disease examinations.  Furthermore, while Dr. 
Gacek appeared to attribute some hearing loss and tinnitus to 
the Meniere's disease, he did not attribute Meniere's disease 
to the hearing loss or tinnitus.  In other words, he did not 
express the opinion that the veteran's service-connected and 
noise-induced hearing loss or tinnitus caused or contributed 
to his having Meniere's disease nor that they increased the 
severity of that disease.  All of the veteran's hearing loss 
and tinnitus are evaluated as service connected, whether they 
may be partially exacerbated by his Meniere's disease or not, 
so his evaluation for these conditions is not adversely 
affected by a medical opinion attributing them, in part, to 
Meniere's disease.

On the other hand, the subsequent VA opinion, provided in 
September 2000, is clear, convincing, and well-supported on 
this issue.  The examination report indicates that the VA 
physician thoroughly reviewed the claims file, including the 
veteran's service medical records and outpatient treatment 
records, his written statements with accompanying documents 
and website pages, Dr. Gacek's letter, and all of the prior 
VA tests and examinations.  While the examiner confirmed the 
veteran's diagnosis of Meniere's disease, he found that this 
was a primary, rather than secondary, case of this illness.  
In other words, the veteran's service connected hearing loss 
and tinnitus did not cause the Meniere's disease.  As the 
examiner pointed out, none of the website pages the veteran 
submitted actually included noise-induced hearing loss was 
one of the potential causes of Meniere's disease.  While 
tinnitus was considered a "factor" in the veteran's 
Meniere's disease, the examiner certainly did not conclude 
that the tinnitus had caused or aggravated the condition.  
Indeed, the examiner was unequivocal in his conclusion that 
the veteran's Meniere's disease was not due to his service-
connected hearing loss or tinnitus.  

While the veteran has opined that his current Meniere's 
disease is secondary to hearing loss and/or tinnitus, this 
evidence is insufficient to establish service connection.  
The Court has held that lay persons cannot provide testimony 
where an expert opinion is required.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Nothing in the claims file indicates 
that the veteran is a health care professional, and there is 
no indication that he is a physician or otherwise has any 
specialized training or knowledge in the science of 
determining etiologies of medical conditions.  Therefore, the 
opinion he has offered is beyond his competence to make.  
Black v. Brown, 10 Vet. App. 279 (1997).

Particularly in light of the September 2000 VA medical 
opinion, the Board determines that the preponderance of the 
evidence is against the veteran's claim concerning service 
connection for Meniere's disease.  As the preponderance of 
the evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§5107); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

The claim of entitlement to service connection for Meniere's 
disease is reopened, and the appeal is granted to that 
extent.

The claim of entitlement to service connection for Meniere's 
disease is denied.  




		
J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

